Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered. 
 Rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zannis et al (2004/0267277).
Applicant’s amendments to claims 1, 8 and 15 overcame the rejection. For the record, applicant’s depicted figures 33-34 do not inherently show a full tendon tear (fully detached) and may be a cross section of a tear like that shown in figure 9 of Jamiolkowski et al.
Rejection under pre-AIA  35 U.S.C. 103 as being unpatentable over Zannis et al (2004/0267277) in view of Jamiolkowski et al (2005/0113938).
Applicant amendments to claims 1, 8 and 15 overcame the rejection.
The examiner notes applicant’s discussion of the Declaration of Craig L. Van Kampen, however, this declaration was filed for a different application with a different claim scope and a different rejection(s). Therefore, the declaration is moot. Please note applicant states that the declaration was “filed herewith”, however, it is not found.
Rejection on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,116,623.
  Applicant’s response is held in abeyance.

All claims are addressed in rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Jamiolkowski et al (2005/0113938) in view of Zannis et al (2005/0113938).
Jamiolkowski et al teaches a method of repairing a tendon in a shoulder region of a patient comprising:
arthroscopically (see par. 0126 of Jamiolkowski et al and at least par. 0007 of Zannis et al) inserting a sheet-like implant 60 into a joint region (shoulder joint shown in Fig. 9 reproduced below) of the patient;
treating a tendon strain, tear, thin or degenerate (see par. 0004 and 0126 of Jamiolkowski et al). 

    PNG
    media_image1.png
    360
    355
    media_image1.png
    Greyscale

Jamiolkowski et al further teaches positioning an implant over (see figure 9 and claim 61) the (strain, tear, degenerated) lesion of the tendon 52 reinforcing said lesion (par. 0127) and actively attaching the implant by various means including staples in order to secure the implant in place prior to tissue remodeling:
[0087] Affixing the implant to the damaged site may be accomplished by a number of methods including, but not limited to, suturing, stapling, or using a glue or a device selected from the group consisting of suture anchors, tissue tacks, darts, screws, arrows, and combinations thereof. The glue may be selected from fibrin glues, fibrin clots, platelet rich plasma, platelet poor plasma, blood clots, biologically compatible adhesives, and combinations thereof.

However, it is unclear if a tendon having strain, tear, degenerated can include a partial thickness tear.
Zannis et al also teaches a method of repairing tendons of a patient arthroscopically (par. 007) by inserting a sheet-like implant (see at least Par. 0012 and implant 16) into a joint region of the patient such as a rotator cuff and positioning the 

    PNG
    media_image2.png
    547
    567
    media_image2.png
    Greyscale

Zannis et al teaches:
[0011] Another common site of soft tissue injury and degeneration is the rotator cuff in the shoulder. The rotator cuff comprises the tendons that attach muscles to a bone in the shoulder. Where one of the tendons is thin, delaminated or frayed to the point that surgical repair or reconstruction is necessary, the damaged tendon can be reinforced with graft tissue or with an orthopaedic implant.

It is the examiner’s interpretation that at least a frayed tendon can be considered a partial thickness tear by one skilled in the art (very high level of common sense). Further, applicant’s own specification and FIG. 2 teach a frayed tendon is a partial thickness tear. Applicant’s par. 0031 and FIG. 2 teach:
Tear 142 may be referred to as a partial thickness tear. Tendon 22 of FIG. 2 has become frayed. A number of loose tendon fibers 144 are visible in FIG. 2.

    PNG
    media_image3.png
    735
    625
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have positioned the implant of Jamiolkowski et al (or Zannis et al) such that it overlies a partial thickness tear (frayed) of the tendon as taught by Zannis et al such that the “damaged tendon can be reinforced with a graft tissue or with an orthopaedic implant” (par. 0011 of Zannis et al).
Second rejection: It is further the examiner’s position that it would have been obvious to one having ordinary skill in the art to have positioned the implant of Jamiolkowski et al such that it overlies a partial thickness tear of the tendon without the 
Wherein upon implantation of the implant over the partial thickness tear of the tendon, the implant promotes tissue remodeling within the implant (it would have been obvious to have used either implants either implants: see at least par. 0040 of Jamiolkowski et al teaching a bioabsorbable scaffold and par. 0012 of Zannis et teaching the implant is RESTORE which is resorbable implant which promote tissue remodeling).
Claims 2, 9, 16, a bioasorbable/resorbable implant implanted and secured over the partial thickness tear of the tendon inherently upon fixation shares some of an applied load on the tendon; and wherein the implant induces additional tendon tissue formation over time to reduce an amount of load sharing of the applied load on the tendon by the implant at least as the implant is resorbed. 
Claim 15, both implants of Jamiolkowski et al and Zannis et al have a undeployed state and a deployed state when positioning within the subacromial bursa when reaching the should tendon.
Claim 3, 10, 17, Par. 0017 of Zannis et al teaches the implant approximates the damaged tissue of the rotator cuff. It would have been obvious to one having ordinary skill in the art to have tried an implant having a tensile modulus of the large range of “no more than 50 MPa”.
Claims 7 and 14, see par. 0041 of Jamiolkowski et al regarding pore size.
Claims 4, 11, 18, wherein the implant is configured to degrade in tensile modulus over time by being resorbed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of U.S. Patent No. 11,116,623. Although the claims at issue are not identical, they are not patentably distinct from each other because at least current claim 1 is generic to the patented claims including the method of attaching an implant to a partial thickness tear of a tendon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRUCE E SNOW/
Primary Examiner, Art Unit 3738